DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan et al. (US 2018/0105085).  Regarding claims 1, 10, Duncan teaches a seat assembly (see Figure 1), comprising: a seatback frame (24); a rear panel (28) connected to the seatback frame (24 – see paragraph [0022]); and a bolster body (30, 60) releasably connected to the rear panel (see paragraphs [0022], [0029]), the bolster body including a first portion, a second portion, and a third portion; wherein the second portion extends from a first side of the first portion (see Figure 6); and wherein the third portion extends from a second side of the first portion such that the bolster body is substantially U-shaped (see Figure 6).

    PNG
    media_image1.png
    616
    623
    media_image1.png
    Greyscale

Regarding claim 5, Duncan teaches a trim assembly (64), wherein: the trim assembly includes a trim flange (see Figure 6); and the trim flange extends at least partially between the bolster body (60) and the rear panel (28), and engages the bolster body to connect the trim assembly to the bolster body (see Figure 6).

Regarding claims 9, 11, Duncan teaches wherein the first portion, the second portion, and the third portion of the bolster body are integrally provided as a single piece such that the bolster body is monolithic (see paragraphs [0029]-[0030]).

.

Allowable Subject Matter
Claims 2-4, 6-8, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.

Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive.   The examiner notes that the applicant argues that the previous rejection did not address the “three portions that form a substantially U-shaped bolster body”.  This limitation is addressed in the Office Action above in one aspect.  In the previous Office Action, this limitation was addressed in pointing out Figure 1; however, while the limitation can be seen in Figure 1, it appears that Figure 3 may be a better representation.  Also, when Figure 3 is viewed in cross-section the bolster on the sides are elevated in the Z-direction and there would be a U-shape with the bottom connection section.  Because of the broadness of the language of claims 1 and 10, multiple rejections over the U-shaped body can be made.  An annotated Figure can be found below.  While it is believed the prior art illustrates such a limitation, the examiner notes that the amendments to claims 2-3, 8 and 15 have overcome previous rejections and help clarify and establish the instant invention over the prior art.


    PNG
    media_image2.png
    760
    638
    media_image2.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.